DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 29 March 2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 22-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,260,155 to Jordan.
Regarding Claim 1, Jordan teaches a device for interactive fetching of a projectile (Jordan element M) by a participant, the device comprising: a receiver (Jordan Fig. 2 element #68) having a receiver surface extending from a lip to an opening, the receiver surface receiving the projectile from the participant and directing the projectile through the opening; a shell (Jordan Fig. 2 #18) having a shell surface extending between a top portion (Jordan Fig. 2 #66) and a bottom portion (Jordon Fig. 2 #50), the receiver connected to the shell at the top portion, 
Regarding Claim 9, Jordon teaches a holding area (Jordon Fig. 2 #24) for storage of the projectile.
Regarding Claim 22, Jordon teaches the one port of the plurality of ports receives the projectile from one chute of a plurality of chutes (Jordon Fig.2 #43 and #28) disposed in the interior of the shell.
Regarding Claim 23, Jordon teaches the plurality of chutes is disposed relative to a junction (Jordon Fig. 2 #32), the junction directing the projectile from the opening of the receiver into the one chute of the plurality of chutes.
Regarding Claim 24, Jordon teaches the junction directs the projectile into the one chute of the plurality of chutes using gravity (Jordon Fig. 2 #32).
Regarding Claim 25, Jordon teaches the one chute (Jordon #28) of the plurality of chutes randomly receives the projectile from the opening of the receiver (Jordon #68).
Regarding Claim 26, Jordon teaches the plurality of ports are defined in the base surface at equidistant locations from each other (Jordon Fig. 3).
Regarding Claims 27 and 32, Jordon teaches the projectile is received from the opening in the receiver into a projectile randomizer (Jordon #32), the one port of the plurality of ports receiving the projectile from the projectile randomizer.


Regarding Claim 29, Jordon teaches the projectile is directed to the randomized ejection path by the projectile randomizer randomly (Jordon #32) directing the projectile from the opening in the receiver (Jordon #68) to the one port of the plurality of ports.
Regarding Claim 30, Jordon teaches the projectile randomizer (Jordon #32) includes a plurality of chutes (Jordon Fig. 2 chutes #28 extend from #16 and #44) extending from a feeder, each of the plurality of chutes positioned relative to a corresponding port of the plurality of ports (Jordon Fig. 3).
Regarding Claim 31, 32 and 33, Jordon teaches the feeder includes a plurality of chute openings defined in a feeder surface, each of the plurality of chutes further positioned relative to a corresponding chute opening of the plurality of chute openings (Jordon #52 feeds into chutes #28).
Regarding Claim 36, Jordon teaches the bottom portion of the shell has a first circumference and the top portion of the shell has a second circumference, the first circumference being larger than the second circumference (Jordon Figs.1, 2, 4).
Regarding Claim 34, Jordon teaches each of the plurality of chutes includes a ramp (Jordon #28).
Regarding Claim 33, Jordon teaches the plurality of chutes each has a vertical orientation transitioning into an angled orientation (Jordon Fig. 2 #30 transitions into #28; Jordon satisfies the broad nature of the claim since applicant doesn’t explicitly claim the amount of length in the vertical orientation), the vertical orientation at an intake end of each of the plurality of chutes and the angled orientation at an exit end of each of the plurality of chutes.
Regarding Claim 35, Jordon teaches of the plurality of chutes includes a first guard disposed opposite a second guard, the ramp disposed between the first guard and the second guard (Jordon Fig. 3 #34 left of #14 first guard, #34 right of #14 right guard; #14/#28 ramp).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,260,155 to Jordan in view of U.S. Patent Pub. No. 2016/0096095 to Williams.
Regarding Claims 37, 10 and 11, Jordon is silent on explicitly teaching the base includes at least one clip removably securing the projectile in the base for storage; the holding area includes a holding clip and a holding junction, the holding clip and the holding junction together configured to hold the projectile; the holding area further includes an indent positioned behind the holding clip and configured to receive the holding clip when the holding clip is pinched in connection with removing the projectile from the holding area.  However, Williams teaches the general knowledge of one of ordinary skill in the art to provide a at least one clip removably securing projectiles for storage; the holding area includes a holding clip and a holding junction, the holding clip and the holding junction together configured to hold the projectile; the holding area further includes an indent positioned behind the holding clip and configured to receive the holding clip when the holding clip is pinched in connection with removing the projectile from the holding area (Williams Figs. 1 and 3 elements #18, #19 and #17).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Jordon with the teachings of Williams .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following cited references are a teaching of the general knowledge of one of ordinary skill in the art the known random projectile devices:
U.S. Patent No. 5,573,252; U.S. Patent No. 4,076,251; U.S. Patent No. 5,632,490; U.S. Patent Pub. No. 2013/0036987; U.S. Patent Pub. No. 2006/0048712; U.S. Patent No. 1,687,775; U.S. Patent No. 6,142,890; U.S. Patent No. 3,350,097; U.S. Patent No. D802,856; U.S. Patent No. D797,385; U.S. Patent No. D793,498; U.S. Patent No. 6,135,672; U.S. Patent No. 1,037,877; U.S. Patent No. 4,039193; U.S. Patent No. 87,410.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



19 April 2021